MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Oct 03 2019, 8:53 am

court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anthony C. Lawrence                                      Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General
                                                         Emily D. Kopp
                                                         Certified Legal Intern
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Shelby N. Gray,                                          October 3, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-374
        v.                                               Appeal from the
                                                         Madison Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       Angela Warner Sims, Judge
                                                         Trial Court Cause No.
                                                         48C01-1806-F5-1479



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-374 | October 3, 2019                  Page 1 of 10
                                          Case Summary
[1]   Shelby Nicole Gray pled guilty to two counts of Level 5 felony assisting a

      criminal for actions she took after her boyfriend committed murder, and the

      trial court sentenced her to six years, with four years executed and two years

      suspended to probation. Shelby now appeals her sentence on several grounds.

      We affirm.



                            Facts and Procedural History
[2]   In September 2016, Shelby and Nicholas Gray were dating (they later got

      married). On September 8, Nicholas shot and killed Jeremy Silvey during a

      drug deal in Anderson. See State v. Nicholas Gray, 48C01-1609-MR-1939. Five

      days later, on September 13, Shelby and Nicholas drove in Shelby’s car to

      Gary, Indiana, where Nicholas exchanged the murder weapon for a different

      weapon. On September 15, officers from the Anderson Police Department and

      the ATF went to Nicholas and Shelby’s home to execute a warrant. Shelby was

      home, and Nicholas was found hiding in the attic (along with the newly

      exchanged gun). The State charged Nicholas with murder, among other things.


[3]   In June 2018—nearly two years after Silvey’s murder and while Nicholas was

      awaiting trial—a warrant was issued for Shelby’s arrest based on her traveling

      with Nicholas to get rid of the murder weapon and concealing his location.

      Although Shelby had initially cooperated with police, by 2018 she was no

      longer cooperating and had taken numerous efforts to evade police, including


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-374 | October 3, 2019   Page 2 of 10
      moving in with an acquaintance, changing her phone number, and withdrawing

      from social media. Police, however, were able to locate Shelby and arrested her

      on June 5. While being arrested, Shelby was “[v]ery hostile” to police and

      “yell[ed] obscenities” at them. Tr. p. 13. The State charged Shelby with Count

      I: Level 5 felony assisting a criminal (September 13), Count II: Level 5 felony

      assisting a criminal (September 15), and Count III: Level 6 felony obstruction of

      justice (September 13).1 Nicholas was convicted of murder (and other offenses)

      on October 31 and later sentenced to 98 years.2


[4]   Shelby’s trial was scheduled for November 14. The day before trial, Shelby

      pled guilty to all three charges without the benefit of a plea agreement. At the

      sentencing hearing, the trial court vacated the conviction on Count III due to

      double-jeopardy concerns. See id. at 77. Shelby, who was still married to

      Nicholas, testified that she had made “mistakes” but that “everyone makes

      mistakes—nobody’s perfect” and that she “didn’t want that big of a mistake put

      on [her].” Id. at 67, 69. Shelby said she was “remorseful” but then explained

      that she “never expected that to happen—[she] never even wanted [to] be in

      jail” and that she “got put in a place [she] didn’t want to be.” Id. at 66. When

      asked what place that was, Shelby responded, “[being a] felon.” Id. at 67. In

      addition, Shelby admitted that she did not cooperate with police. Finally,




      1
       Counts I and II were elevated from Level 6 felonies to Level 5 felonies because Nicholas committed
      murder. See Ind. Code § 35-44.1-2-5(a)(2); Appellant’s App. Vol. II p. 13.
      2
          Nicholas’s appeal is currently pending before this Court. See 19A-CR-33.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-374 | October 3, 2019                 Page 3 of 10
      Shelby said that while in jail awaiting trial, she enrolled in several programs,

      including Narcotics Anonymous, No More Excuses, and Celebrate Recovery.


[5]   In pronouncing sentence, the court found that Shelby’s guilty plea was a

      mitigator but that it was not entitled to much weight:


              [Shelby] did plead guilty without the benefit of a plea agreement
              which the Court does note as mitigation, although based on other
              comments the Court intends to make yet as a part of the
              sentencing the Court does not give that a lot of weight given that
              the Court does not find that [she] accepts full responsibility for
              her actions that le[]d to these charges.


      Id. at 77-78. The trial court declined to find Shelby’s participation in the jail

      programs as a mitigator, explaining:


              You can tell m[e] you’ve been [in] No More Excuses, you can
              tell m[e] you’ve been in Celebrate Recovery, and doing all these
              positive things but until you get a handle on what got you there,
              that stuff[’]s not going to carry you forward much further. What
              I mean by that is, again, there might be reasons, the drugs, the
              relationship, everything that you were involved in probably
              spinning out of control, I understand that and I can see that
              happening, that got you to the point that le[]d to these charges.
              But at some point are you going to use that as an excuse or at
              some point are you going to learn from that and do something
              about it. And unfortunately your conduct speaks louder than any
              words that you explain to this Court today and you being able to
              come to terms with that. Meaning that after — [Nicholas] was
              charged and jailed you’ve done very little to make [the] situation
              better and/or right. As the State pointed out you continued to
              avoid process, you didn’t want to be involved, you didn’t want to
              come forward and tell what you knew. . . .


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-374 | October 3, 2019   Page 4 of 10
                                                    *****


              But . . . don’t stand before this Court and tell me that you are on
              a path of rehabilitation to do the next right thing when you’ve yet
              to show this Court that you are willing to take that step and do
              the next right thing. Because you’re still married to Nicholas
              Gray, you were not cooperative throughout the case[, and]
              you’ve continued to show extreme dis[d]ain and obstinance for
              the Court every time you’re before the Court. And quite frankly,
              from the Court[’]s view of you in this case and the process, [you]
              just continue to play games. And so until you really understand
              that and [are] willing to accept your level of responsibility, your
              case continues to be really sad.


      Id. at 79-80.


[6]   For each count, the court sentenced Shelby to the advisory term of three years,

      with two years executed and one year suspended to probation. The court

      ordered the sentences to be served consecutively given that the events

      supporting Counts I and II “occur[ed] on two (2) separate occasions.” Id. at 78.

      Thus, Shelby’s total sentence is four years in prison followed by two years of

      probation.


[7]   Shelby now appeals her sentence.



                                 Discussion and Decision
[8]   Shelby contends that the trial court abused its discretion in failing to recognize

      several mitigators and in ordering her sentences to be served consecutively. She

      also contends that her sentence is inappropriate.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-374 | October 3, 2019   Page 5 of 10
                                       I. Abuse of Discretion
                                               A. Mitigators
[9]    Shelby argues that the trial court failed to recognize the following mitigators: (1)

       she pled guilty; (2) she expressed remorse; and (3) she participated in “many”

       programs while in jail awaiting trial. Appellant’s Br. p. 9. Sentencing decisions

       rest within the sound discretion of the trial court and are reviewed on appeal for

       an abuse of discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind.

       2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). One way that a trial court

       may abuse its discretion is by not recognizing mitigators that are clearly

       supported by the record and advanced for consideration. Id. at 491. The

       defendant bears the burden of demonstrating that “the trial court failed to find

       or identify a mitigating factor by establishing that the mitigating evidence is

       both significant and clearly supported by the record.” McElfresh v. State, 51
N.E.3d 103, 112 (Ind. 2016) (quotation omitted).


[10]   As for Shelby’s claim that the trial court failed to consider that she “ple[]d guilty

       without the benefit of an agreement with the State,” Appellant’s Br. p. 10, the

       trial court did identify this as a mitigator but found that it was not entitled to

       much weight. To the extent Shelby claims that the trial court abused its

       discretion by failing to accord more weight to this mitigator, her claim is not

       available for appellate review. See Anglemyer, 868 N.E.2d at 491 (holding that

       relative weight or value assignable to mitigating circumstances found by trial

       court is not subject to review).


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-374 | October 3, 2019   Page 6 of 10
[11]   Shelby next argues that the trial court failed to consider her expression of

       remorse. A trial court’s determination of a defendant’s remorse is similar to a

       determination of credibility. Stout v. State, 834 N.E.2d 707, 711 (Ind. Ct. App.

       2005), trans. denied. As such, without evidence of some impermissible

       consideration by the trial court, we accept its determination as to remorse. Id.

       Here, although Shelby claimed to be “remorseful” for what happened, her

       testimony did not support this claim. Rather, Shelby appeared to be sorry for

       herself and the position that she was put in. Her concern about Silvey and his

       family were secondary, at best. See Tr. p. 67 (defense counsel prompting Shelby

       that someone had died). As the trial court reminded Shelby, “it’s not about just

       you—your actions affect other people, and other lives.” Id. at 81. The trial

       court did not abuse its discretion in not recognizing Shelby’s remorse as a

       mitigator.


[12]   Finally, Shelby argues that the trial court failed to consider that “she

       participated in a number of programs” while in jail awaiting trial. Appellant’s

       Br. p. 8. While Shelby testified at sentencing that she was participating in

       Narcotics Anonymous, No More Excuses, and Celebrate Recovery, her PSI

       indicates that she was participating in only one program, Celebrate Recovery.

       See Appellant’s App. Vol. II p. 41. In any event, the trial court rejected Shelby’s

       participation in these programs as a mitigator:


               You can tell m[e] you’ve been [in] No More Excuses, you can
               tell m[e] you’ve been in Celebrate Recovery, and doing all these
               positive things . . . . [U]nfortunately your conduct speaks louder
               than any words that you explain to this Court today and you

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-374 | October 3, 2019   Page 7 of 10
               being able to come to terms with that. Meaning that after —
               [Nicholas] was charged and jailed you’ve done very little to make
               [the] situation better and/or right. As the State pointed out you
               continued to avoid process, you didn’t want to be involved, you
               didn’t want to come forward and tell what you knew. . . .


       Tr. pp. 79-80. Given the totality of her actions, Shelby has failed to prove that

       her participation in these programs is a significant mitigator. There is no abuse

       of discretion.


                                     B. Consecutive Sentences
[13]   Shelby next argues that the trial court erred in ordering her sentences for Counts

       I and II to be served consecutively. It is within the trial court’s discretion to

       impose consecutive sentences, but the trial court must find at least

       one aggravating factor before imposing consecutive sentences. Owens v.

       State, 916 N.E.2d 913, 917 (Ind. Ct. App. 2009). Here, the trial court ordered

       the sentences to be served consecutively because the events supporting Counts I

       and II “occur[ed] on two (2) separate occasions.” In other words, Shelby—with

       intent to hinder the apprehension or punishment of Nicholas for the crime of

       murder—engaged in two different actions on two different days to harbor,

       conceal, or otherwise assist him. Shelby argues—without citation to

       authority—that the “fact that the conduct occurred on two separate occasions is

       not an appropriate aggravating factor.” Appellant’s Br. p. 10. However, this

       Court has held that the serial nature of the offenses committed against a victim

       is a valid aggravating circumstance. See Stout, 834 N.E.2d at 711. Accordingly,



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-374 | October 3, 2019   Page 8 of 10
       the trial court did not abuse its discretion in ordering the sentences to be served

       consecutively.3


                                     II. Inappropriate Sentence
[14]   Finally, Shelby contends that her sentence is inappropriate and asks us to revise

       it pursuant to Indiana Appellate Rule 7(B), which provides that an appellate

       court “may revise a sentence authorized by statute if, after due consideration of

       the trial court’s decision, the Court finds that the sentence is inappropriate in

       light of the nature of the offense and the character of the offender.” “Whether a

       sentence is inappropriate ultimately turns on the culpability of the defendant,

       the severity of the crime, the damage done to others, and a myriad of other

       factors that come to light in a given case.” Thompson v. State, 5 N.E.3d 383, 391

       (Ind. Ct. App. 2014) (citing Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

       2008)). Because we generally defer to the judgment of trial courts in sentencing

       matters, defendants have the burden of persuading us that their sentences

       are inappropriate. Schaaf v. State, 54 N.E.3d 1041, 1044-45 (Ind. Ct. App.

       2016).


[15]   The sentencing range for a Level 5 felony is one to six years, with an advisory

       sentence of three years. Ind. Code § 35-50-2-6. Here, for each count, the trial



       3
         Citing Indiana Code section 35-50-1-2(d)(1), Shelby argues that her felony convictions arose out of an
       episode of criminal conduct and that therefore her six-year consecutive sentence improperly exceeds four
       years. Even assuming that Shelby’s conduct constituted an episode of criminal conduct, subsection (d)(1)
       applies when “the most serious crime for which the defendant is sentenced is a Level 6 felony.” Shelby,
       however, was convicted of two Level 5 felonies. The subsection that applies to Shelby, (d)(2), provides that
       “[i]f the most serious crime for which the defendant is sentenced is a Level 5 felony, the total of the
       consecutive terms of imprisonment may not exceed seven (7) years.”

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-374 | October 3, 2019                   Page 9 of 10
       court sentenced Shelby to the advisory term of three years, with two years

       executed and one year suspended to probation. The court ordered the

       sentences to be served consecutively, for a total sentence of four years in prison

       followed by two years of probation.


[16]   Although there is nothing particularly egregious about the nature of the

       offenses, Shelby’s character more than justifies her sentence. As the trial court

       explained, Shelby did “very little to make [the] situation better and/or right.”

       Among other things, Shelby avoided process by moving, changing her phone

       number, and withdrawing from social media; was not “cooperative” and did

       not accept “responsibility”; stayed married to Nicholas; and “show[ed] extreme

       dis[d]ain and obstinance for the Court every time” she was before it. As the

       prosecutor aptly noted at sentencing, “[Shelby has] had an attitude almost every

       time we’ve had Court on her cases except for today.” Tr. p. 73. Given the

       “games” played by Shelby, she has failed to persuade us that her sentence of

       four years in prison followed by two years of probation is inappropriate.


[17]   Affirmed.


       Riley, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-374 | October 3, 2019   Page 10 of 10